Case 13-44365        Doc 56     Filed 10/15/18     Entered 10/15/18 09:13:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 44365
         Theresa M Waldren
         Lance M Waldren
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/14/2013.

         2) The plan was confirmed on 02/03/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/31/2014, 07/21/2014, 06/08/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/17/2014, 06/14/2018.

         5) The case was Dismissed on 07/26/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-44365             Doc 56         Filed 10/15/18    Entered 10/15/18 09:13:18                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $19,413.80
           Less amount refunded to debtor                                  $8.69

 NET RECEIPTS:                                                                                          $19,405.11


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $781.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,781.30

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                  Unsecured          30.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent         Unsecured           0.00      2,992.52        2,992.52        559.63         0.00
 Americredit Financial Ser Inc           Secured       12,916.00     11,595.06        11,595.06     11,595.06    1,524.42
 Americredit Financial Ser Inc           Unsecured            NA           0.00        1,446.40        270.49         0.00
 Cerastes LLC                            Unsecured         500.00        911.91          911.91        170.54         0.00
 City of Chicago Department of Revenue   Unsecured         710.00        710.40          710.40        132.85         0.00
 City of Chicago Dept of Finance         Unsecured      1,143.00            NA              NA            0.00        0.00
 Comcast                                 Unsecured         460.00           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         106.00         55.41           55.41           6.88        0.00
 dish network                            Unsecured         331.00           NA              NA            0.00        0.00
 Elephant Insurance Services             Unsecured          45.00           NA              NA            0.00        0.00
 EMP of Chicago, LLC                     Unsecured         231.00           NA              NA            0.00        0.00
 Galway Financial Services LLC           Unsecured         300.00        325.00          325.00          60.78        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        215.27          215.27          35.43        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        336.59          336.59          62.95        0.00
 Jefferson Capital Systems LLC           Unsecured         200.00        376.45          376.45          70.40        0.00
 Mercy Hospital                          Unsecured         587.00           NA              NA            0.00        0.00
 Mercy Hospital                          Unsecured         150.00           NA              NA            0.00        0.00
 My Next Paycheck                        Unsecured         200.00           NA              NA            0.00        0.00
 Pathology Consultants of Chicago        Unsecured         416.00           NA              NA            0.00        0.00
 Peoples Energy Corp                     Unsecured         816.00        816.47          816.47        134.38         0.00
 Radiological Physicians, Ltd            Unsecured         141.00           NA              NA            0.00        0.00
 Rush Univ. Crit. Care Specialist        Unsecured         150.00           NA              NA            0.00        0.00
 T Mobile USA                            Unsecured         783.00           NA              NA            0.00        0.00
 T Mobile USA                            Unsecured         361.00           NA              NA            0.00        0.00
 The University of Chicago Hospital      Unsecured     11,543.00            NA              NA            0.00        0.00
 United Cash Loans                       Unsecured         400.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-44365        Doc 56      Filed 10/15/18     Entered 10/15/18 09:13:18             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $11,595.06         $11,595.06           $1,524.42
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $11,595.06         $11,595.06           $1,524.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,186.42          $1,504.33              $0.00


 Disbursements:

         Expenses of Administration                             $4,781.30
         Disbursements to Creditors                            $14,623.81

 TOTAL DISBURSEMENTS :                                                                     $19,405.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
